DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
3.	Claim 13 is objected to because of the following informalities:  the phrase “wherein the a first section is adapted to provide a first cavity for receiving a sliding member” should read “wherein the first section is adapted to provide a first cavity for receiving a sliding member”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3, 6-15 and 17-19  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blake (US6,280,449).
	Regarding claim 1, Blake discloses A tip for a delivery device, comprising a flexible (“Sleeve 20 is prepared from a compressible, flexible, deformable and smooth material, preferably a flexible polymeric material such as ethylene tetrafluoroethylene (ETFE, Zeus Corp. Orangeburg. S.C.), but other materials can be used, including, but not limited to: other tetrafluoroethylenes (e.g., polytetrafluoroethylene (PTFE), fluorinated ethylenepropylene, perfluoroalkoxyfluoro-carbons, flexible vinyls (e.g., polyvinyl chloride or polyvinylide fluoride), polyimide, polyamide, polyester, silicones, polyolefin materials, non-opaque TEFLON, polyvinyl chloride with a hardness range of about 35 D to about 80 D, etc. Preferred materials are sufficiently non-opaque that an implant can be seen in the sleeve when positioned therein. Sleeve 20 is preferably formed from a flexible, deformable and compressible tubing (e.g., ETFE or PTFE tubing) that is preferably malleable and capable of being pressed or distended. Alternatively, the sleeve can be injection molded” in col. 8 ln. 16-33) envelope, said envelope defining a lumen (“ Alternatively, the blades 16 can be configured similar to the blades of a tweezer. In yet another embodiment of this invention, blades 16 can also be encased in a layer of protective material, such as a layer of tubing, or an external, preferably transparent sheath, such as a separate flexible sheath or multiple lumen tubing, or a sleeve where at least the inner lumen containing the implant is compressible and flexible and where the blades are encased each in their own covering within a second lumen that encompasses both the sleeve and the blades. Alternatively, the second lumen can be prepared from a rigid material to enclose the blades as they advance the implant, for example, such as where the blades do not extend beyond the distal portion of the hand piece” in col. 13 ln. 15-27).
Regarding claim 2, Blake discloses The tip according to claim 1, wherein said delivery device is configured to deliver implants, including retinal implants, to a body site of interest (“The present invention relates to the field of implantation methods. Preferably, the invention relates to the field of ophthalmology and to the use of medical devices in ophthalmologic surgery. In a particularly preferred embodiment, the present invention relates to methods and procedures for inserting implants into the eye” in col. 1 ln. 11-16).
Regarding claim 3, Blake discloses The tip according to claim 1, wherein lumen having dilatable cross-section, said dilatable cross-section chosen to retain an implant within said lumen when in an un-dilated state (“ Alternatively, the blades 16 can be configured similar to the blades of a tweezer. In yet another embodiment of this invention, blades 16 can also be encased in a layer of protective material, such as a layer of tubing, or an external, preferably transparent sheath, such as a separate flexible sheath or multiple lumen tubing, or a sleeve where at least the inner lumen containing the implant is compressible and flexible and where the blades are encased each in their own covering within a second lumen that encompasses both the sleeve and the blades. Alternatively, the second lumen can be prepared from a rigid material to enclose the blades as they advance the implant, for example, such as where the blades do not extend beyond the distal portion of the hand piece” in col. 13 ln. 15-27).
Regarding claim 6, Blake discloses The tip according to claim 1, wherein said lumen is configured to confirm to dimensions of the internal sliding member passing through (“ Alternatively, the blades 16 can be configured similar to the blades of a tweezer. In yet another embodiment of this invention, blades 16 can also be encased in a layer of protective material, such as a layer of tubing, or an external, preferably transparent sheath, such as a separate flexible sheath or multiple lumen tubing, or a sleeve where at least the inner lumen containing the implant is compressible and flexible and where the blades are encased each in their own covering within a second lumen that encompasses both the sleeve and the blades. Alternatively, the second lumen can be prepared from a rigid material to enclose the blades as they advance the implant, for example, such as where the blades do not extend beyond the distal portion of the hand piece” in col. 13 ln. 15-27).
Regarding claim 7, Blake discloses The tip according to claim 1, wherein the envelope: (1) comprises at least one flexible and biocompatible material (2) is transparent or translucent; and/or (3) has a wall thickness of at least about 0.1 mm, 0.2 mm, 0.3 mm, 0.4 mm, 0.5 mm, 0.6 mm, 0.7 mm, 0.8 mm, 0.9 mm, or 1.0 mm (“Sleeve 20 is prepared from a compressible, flexible, deformable and smooth material, preferably a flexible polymeric material such as ethylene tetrafluoroethylene (ETFE, Zeus Corp. Orangeburg. S.C.), but other materials can be used, including, but not limited to: other tetrafluoroethylenes (e.g., polytetrafluoroethylene (PTFE), fluorinated ethylenepropylene, perfluoroalkoxyfluoro-carbons, flexible vinyls (e.g., polyvinyl chloride or polyvinylide fluoride), polyimide, polyamide, polyester, silicones, polyolefin materials, non-opaque TEFLON, polyvinyl chloride with a hardness range of about 35 D to about 80 D, etc. Preferred materials are sufficiently non-opaque that an implant can be seen in the sleeve when positioned therein. Sleeve 20 is preferably formed from a flexible, deformable and compressible tubing (e.g., ETFE or PTFE tubing) that is preferably malleable and capable of being pressed or distended. Alternatively, the sleeve can be injection molded” in col. 8 ln. 16-33).
Regarding claim 8, Blake discloses The tip according to claim 3, wherein said dilatable cross-section has a dilatable diameter or width of at least about 1 mm, 1.1 mm, 1.2 mm, 1.3 mm, 1.4 mm, 1.5 mm, 1.6 mm, 1.7 mm, 1.8 mm, 1.9 mm, 2.0 mm, 2.1 mm, 2.2 mm, 2.3 mm, 2.4 mm, 2.5 mm, 2.6 mm, 2.7 mm, 2.8 mm, 2.9 mm, or 3.0 mm, or between about 1.5 mm and 2.0 mm; and/or a dilatable height of at least about 0.1 mm, 0.2 mm, 0.3 mm, 0.4 mm, 0.5 mm, 0.6 mm, 0.7 mm, 0.8 mm, 0.9 mm, 1.0 mm, 1.1 mm, 1.2 mm, 1.3 mm, 1.4 mm, or 1.5 mm or more (“Referring now to FIG. 2, sleeve 20 preferably includes a first opening 24 capable of receiving an intraocular lens. In one embodiment, first opening 24 (proximal portion of sleeve) has a width that is sufficient to receive an unfolded or substantially unfolded lens; however the first opening 24 can be small enough to require some deformation of the lens. Typically for intraocular lens implantation, first opening 24 is preferably at least about 1.5 millimeters (mm) in width and preferably less than about 10 mm in width and preferably for an intraocular lens insertor, greater than about 3 mm and less than about 9 mm in width” in col. 8 ln. 44-54).
Regarding claim 9, Blake discloses The tip according to claim 3, wherein the dilatable cross-section can be dilated by at least 1%, 2%, 3%, 4%, 5%, 6%, 7%, 8%, 9%, 10%, 11%, 12%, 13%, 14%, 15%, 16%, 17%, 18%, 19%, or 20% or more (“while that portion of the sleeve including first opening 25 can comprise an elastic portion such as a soft silicone, an elastomeric latex, or another flexible material. Alternatively, the multi-piece sleeve can be prepared from materials with different hardnesses. In one example, that portion of the sleeve including first opening 25 can be prepared from a flexible, deformable material while that part of the sleeve including second opening 27 can be more rigid. Where the sleeve 21 is provided as a multi-piece sleeve, preferably the portions of the sleeve are affixed to each other by any suitable method or material including, but not limited to, an epoxy bond, a heat bond, silicone adhesive, acrylic adhesive, welding (e.g., ultrasonic, laser, etc.)…The sleeves of this invention are compressible, deformable and preferably flexible and malleable” in col. 10 ln. 16-30).
Regarding claim 10, Blake discloses The tip according to claim 1, said tip having a shape configured for delivering an implant to a body site of interest, said tip having a curved shape (“The first opening 24 of the sleeve can have any of a variety of configurations including, but not limited to, straight edges, such as provided in FIG. 2, chamfered edges, curved edges, either concave or convex curves relative to the tip of the sleeve. Alternatively, the first opening 24 of the sleeve can be angled” in col. 8 ln. 60-65).
Regarding claim 11, Blake discloses The tip according to claim 1, further comprising an opening at a distal end (fig. 2).
Regarding claim 12, Blake discloses The tip according to claim 1, wherein the lumen comprises an oval cross-sectional shape (fig. 2).
Regarding claim 13, Blake discloses The tip according to claim 1, wherein the lumen comprises a cross-sectional shape comprising at least a first section having a first height and at least one other section having a second height smaller than the first height, wherein the a first section is adapted to provide a first cavity for receiving a sliding member and/or the second section is adapted for holding, positioning and/or guiding an implant (fig. 2).
Regarding claim 14, Blake discloses A cap for covering a tip according to claim 1, the cap configured for sealing an opening at a distal end of said tip (“65” in fig. 9).
Regarding claim 15, Blake discloses An inserter attachment for a delivery device, comprising the tip according to claim 1; a cap detachably affixed to said tip; and engagement means for affixing said inserter attachment to the delivery device (fig. 1).
Regarding claim 17, Blake discloses A delivery device comprising: a handpiece with a housing, engagement means and actuation means; and an inserter attachment according to claim 13, said actuation means being configured to translate actuation from a lever to the internal sliding member of the inserter portion (fig. 1).
Regarding claim 18, Blake discloses The tip according to claim 12, wherein the oval cross-sectional shape has two opposing pointed corners (fig. 2).
Regarding claim 19, Blake discloses The tip according to claim 7, wherein the at least one flexible and biocompatible material, is selected from polytetrafluorethylene (PTFE); polyurethane, polyethylene, vinyl, expanded-polytetrafluoroethylene (ePTFE); silicone; or other materials (“Sleeve 20 is prepared from a compressible, flexible, deformable and smooth material, preferably a flexible polymeric material such as ethylene tetrafluoroethylene (ETFE, Zeus Corp. Orangeburg. S.C.), but other materials can be used, including, but not limited to: other tetrafluoroethylenes (e.g., polytetrafluoroethylene (PTFE), fluorinated ethylenepropylene, perfluoroalkoxyfluoro-carbons, flexible vinyls (e.g., polyvinyl chloride or polyvinylide fluoride), polyimide, polyamide, polyester, silicones, polyolefin materials, non-opaque TEFLON, polyvinyl chloride with a hardness range of about 35 D to about 80 D, etc. Preferred materials are sufficiently non-opaque that an implant can be seen in the sleeve when positioned therein. Sleeve 20 is preferably formed from a flexible, deformable and compressible tubing (e.g., ETFE or PTFE tubing) that is preferably malleable and capable of being pressed or distended. Alternatively, the sleeve can be injection molded” in col. 8 ln. 16-33).
5.	Claims 1-4, 6, 7, 10-13, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chow et al. (US2004/0082981).
	Regarding claim 1, Chow discloses A tip (“300” in fig. 9) for a delivery device (“316” in fig. 10), comprising a flexible envelope (“Also shown in FIG. 9, the RII 300 is fabricated from tubing which is preferably made of Teflon (polytetrafluoroethylene) or Parylene and is transparent. It is flattened through most of its length with a taper 304 at the tip of its flattened end. The flattened cross-section 306 preferably is similar to the cross-section of the retinal implant 302. The opposite end of the tube maintains a round cross-section 308 that allows the RII 300 to be inserted around a cannula 310 as shown in FIG. 10, that in turn is attached to a syringe 312 containing the fluid 314 used for the injection. The injection fluid 314 is any biocompatible fluid but is preferably saline or a viscoelastic material” in par. [0069]), said envelope defining a lumen (par. [0068]-[0070]).
Regarding claim 2, Chow discloses The tip according to claim 1, wherein said delivery device is configured to deliver implants, including retinal implants, to a body site of interest (“The retinal implant is then manipulated with surgical instruments either to a position underneath the retina in the subretinal space, or on top of the retina in the epiretinal position” in par. [0070]).
Regarding claim 3, Chow discloses The tip according to claim 1, wherein lumen having dilatable cross-section, said dilatable cross-section chosen to retain an implant within said lumen when in an un-dilated state (fig. 9; par. [0068]-[0069]).
Regarding claim 4, Chow discloses The tip according to claim 1, further comprising an internal sliding member that is movably disposed within said lumen, wherein said internal sliding member is configured to move in longitudinal direction along a length of the lumen (“In another embodiment, as shown in FIG. 11, a RII-1 injector assembly 416 utilizes an injector plunger 420, placed within the injector 400, to push the implant 402 out of the injector 400. The injector plunger 420 is shaped to conform to the inside cross-section of the injector 400 and is attached to any variety of well-known methods of moving the plunger 420 forward. In the preferred embodiment, a rod-like extension 425 connects the injector plunger 420 to the syringe plunger 435 of a syringe 430. Pushing the syringe plunger 435 thus pushes the injector plunger 420 forward and moves the implant 402 out of the injector 400” in par. [0071]).
Regarding claim 6, Chow discloses The tip according to claim 1, wherein said lumen is configured to confirm to dimensions of the internal sliding member passing through (“In another embodiment, as shown in FIG. 11, a RII-1 injector assembly 416 utilizes an injector plunger 420, placed within the injector 400, to push the implant 402 out of the injector 400. The injector plunger 420 is shaped to conform to the inside cross-section of the injector 400 and is attached to any variety of well-known methods of moving the plunger 420 forward. In the preferred embodiment, a rod-like extension 425 connects the injector plunger 420 to the syringe plunger 435 of a syringe 430. Pushing the syringe plunger 435 thus pushes the injector plunger 420 forward and moves the implant 402 out of the injector 400” in par. [0071]).
Regarding claim 7, Chow discloses The tip according to claim 1, wherein the envelope: (1) comprises at least one flexible and biocompatible material (2) is transparent or translucent; and/or (3) has a wall thickness of at least about 0.1 mm, 0.2 mm, 0.3 mm, 0.4 mm, 0.5 mm, 0.6 mm, 0.7 mm, 0.8 mm, 0.9 mm, or 1.0 mm (“Also shown in FIG. 9, the RII 300 is fabricated from tubing which is preferably made of Teflon (polytetrafluoroethylene) or Parylene and is transparent. It is flattened through most of its length with a taper 304 at the tip of its flattened end. The flattened cross-section 306 preferably is similar to the cross-section of the retinal implant 302. The opposite end of the tube maintains a round cross-section 308 that allows the RII 300 to be inserted around a cannula 310 as shown in FIG. 10, that in turn is attached to a syringe 312 containing the fluid 314 used for the injection. The injection fluid 314 is any biocompatible fluid but is preferably saline or a viscoelastic material” in par. [0069]).
Regarding claim 10, Chow discloses The tip according to claim 1, said tip having a shape configured for delivering an implant to a body site of interest, said tip having a curved shape (“As shown in FIG. 9, a retinal implant injector (RII) 300 may be used to place a retinal implant 302 into the vitreous cavity of the eye, or to place a retinal implant 302 directly into the subretinal space of the eye. The RII 300 employs a fluid, which is placed inside the RII 300, to push the retinal implant 302 to its exit at the terminal tip 304 of the RII 300. By this means, controlled deposition of the retinal implant 302 is possible without physically having to hold the retinal implant 302 with an instrument that can cause damage to the implant 302” in par. [0068]).
Regarding claim 11, Chow discloses The tip according to claim 1, further comprising an opening at a distal end (fig. 9; “As shown in FIG. 9, a retinal implant injector (RII) 300 may be used to place a retinal implant 302 into the vitreous cavity of the eye, or to place a retinal implant 302 directly into the subretinal space of the eye. The RII 300 employs a fluid, which is placed inside the RII 300, to push the retinal implant 302 to its exit at the terminal tip 304 of the RII 300. By this means, controlled deposition of the retinal implant 302 is possible without physically having to hold the retinal implant 302 with an instrument that can cause damage to the implant 302” in par. [0068]).
Regarding claim 12, Chow discloses The tip according to claim 1, wherein the lumen comprises an oval cross-sectional shape (fig. 9; “As shown in FIG. 9, a retinal implant injector (RII) 300 may be used to place a retinal implant 302 into the vitreous cavity of the eye, or to place a retinal implant 302 directly into the subretinal space of the eye. The RII 300 employs a fluid, which is placed inside the RII 300, to push the retinal implant 302 to its exit at the terminal tip 304 of the RII 300. By this means, controlled deposition of the retinal implant 302 is possible without physically having to hold the retinal implant 302 with an instrument that can cause damage to the implant 302” in par. [0068]).
Regarding claim 13, Chow discloses The tip according to claim 1, wherein the lumen comprises a cross-sectional shape comprising at least a first section having a first height and at least one other section having a second height smaller the first height, wherein the a first section is adapted to provide a first cavity for receiving a sliding member and/or the second section is adapted for holding, positioning and/or guiding an implant (fig. 9; “As shown in FIG. 9, a retinal implant injector (RII) 300 may be used to place a retinal implant 302 into the vitreous cavity of the eye, or to place a retinal implant 302 directly into the subretinal space of the eye. The RII 300 employs a fluid, which is placed inside the RII 300, to push the retinal implant 302 to its exit at the terminal tip 304 of the RII 300. By this means, controlled deposition of the retinal implant 302 is possible without physically having to hold the retinal implant 302 with an instrument that can cause damage to the implant 302” in par. [0068]).
Regarding claim 15, Chow discloses An inserter attachment for a delivery device, comprising the tip according to claim 1; a cap detachably affixed to said tip; and engagement means for affixing said inserter attachment to the delivery device (fig. 10; “As shown in FIG. 10, in use, the retinal implant 302 is first placed within the RII 300. The RII 300 is then attached around a cannula 310 that in turn is attached to a syringe 312 containing the preferred saline or viscoelastic fluid. The entire Retinal Injector Assembly 316 is held by the operator via the syringe 312. The tapered tip 304 of the RII 300 is then advanced into the vitreous cavity of the eye through an opening made through the eye wall for this purpose. Once the tip 304 of the RII 300 is placed into position within the vitreous cavity and next to the retinotomy incision made through the retina, the retinal implant 302 is pushed out of the RII 300 by fluid pressure exerted by operation of the fluid filled syringe 312 from outside the eye. The retinal implant is then manipulated with surgical instruments either to a position underneath the retina in the subretinal space, or on top of the retina in the epiretinal position. The RII 300 is also useable to directly inject the retinal implant 302 through the retinotomy opening into the subretinal space. In this case, the tip 304 of the RII 300 is placed directly into the retinotomy opening before injection of the retinal implant 302” in par. [0070]).
Regarding claim 17, Chow discloses A delivery device comprising: a handpiece with a housing, engagement means and actuation means; and an inserter attachment according to claim 13, said actuation means being configured to translate actuation from a lever to the internal sliding member of the inserter portion (fig. 10; “As shown in FIG. 10, in use, the retinal implant 302 is first placed within the RII 300. The RII 300 is then attached around a cannula 310 that in turn is attached to a syringe 312 containing the preferred saline or viscoelastic fluid. The entire Retinal Injector Assembly 316 is held by the operator via the syringe 312. The tapered tip 304 of the RII 300 is then advanced into the vitreous cavity of the eye through an opening made through the eye wall for this purpose. Once the tip 304 of the RII 300 is placed into position within the vitreous cavity and next to the retinotomy incision made through the retina, the retinal implant 302 is pushed out of the RII 300 by fluid pressure exerted by operation of the fluid filled syringe 312 from outside the eye. The retinal implant is then manipulated with surgical instruments either to a position underneath the retina in the subretinal space, or on top of the retina in the epiretinal position. The RII 300 is also useable to directly inject the retinal implant 302 through the retinotomy opening into the subretinal space. In this case, the tip 304 of the RII 300 is placed directly into the retinotomy opening before injection of the retinal implant 302” in par. [0070]).
Regarding claim 18, Chow discloses The tip according to claim 12, wherein the oval cross-sectional shape has two opposing pointed corners (fig. 9; “As shown in FIG. 9, a retinal implant injector (RII) 300 may be used to place a retinal implant 302 into the vitreous cavity of the eye, or to place a retinal implant 302 directly into the subretinal space of the eye. The RII 300 employs a fluid, which is placed inside the RII 300, to push the retinal implant 302 to its exit at the terminal tip 304 of the RII 300. By this means, controlled deposition of the retinal implant 302 is possible without physically having to hold the retinal implant 302 with an instrument that can cause damage to the implant 302” in par. [0068]).
Regarding claim 19, Chow discloses The tip according to claim 7, wherein the at least one flexible and biocompatible material, is selected from polytetrafluorethylene (PTFE); polyurethane, polyethylene, vinyl, expanded-polytetrafluoroethylene (ePTFE); silicone; or other materials (“Also shown in FIG. 9, the RII 300 is fabricated from tubing which is preferably made of Teflon (polytetrafluoroethylene) or Parylene and is transparent. It is flattened through most of its length with a taper 304 at the tip of its flattened end. The flattened cross-section 306 preferably is similar to the cross-section of the retinal implant 302. The opposite end of the tube maintains a round cross-section 308 that allows the RII 300 to be inserted around a cannula 310 as shown in FIG. 10, that in turn is attached to a syringe 312 containing the fluid 314 used for the injection. The injection fluid 314 is any biocompatible fluid but is preferably saline or a viscoelastic material” in par. [0069]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatenable over Blake (US6,280,449) in view of Schachar et al. (US2013/0218269).
Regarding claim 5, Chow discloses The tip according to claim 4, but fails to explicitly disclose wherein said internal sliding member comprises metal.
Schachar teaches, in the same field of endeavor, a mesh tube comprising metal (“The mesh tube is made of materials that can expand when mechanical compression, temperature, or hydration is changed, such as titanium and nickel or an expandable plastic, and the like. Alternatively, a chemical reactant can be applied to expand the mesh or a pressurized water or air filled balloon placed within the mesh tube can be used to expand the mesh tube, as can be performed with a stainless steel mesh tube” in par. [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blake with the teaching of Schachar in order to provide a known material for retinal devices with predictable results.
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatenable over Chow et al. (US2004/0082981) in view of Schachar et al. (US2013/0218269).
Regarding claim 5, Chow discloses The tip according to claim 4, but fails to explicitly disclose wherein said internal sliding member comprises metal.
Schachar teaches, in the same field of endeavor, a mesh tube comprising metal (“The mesh tube is made of materials that can expand when mechanical compression, temperature, or hydration is changed, such as titanium and nickel or an expandable plastic, and the like. Alternatively, a chemical reactant can be applied to expand the mesh or a pressurized water or air filled balloon placed within the mesh tube can be used to expand the mesh tube, as can be performed with a stainless steel mesh tube” in par. [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chow with the teaching of Schachar in order to provide a known material for retinal devices with predictable results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667